Citation Nr: 1133398	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  10-00 579	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial rating in excess of 10 percent for cervical spine fracture status post anterior cervical fusion.

3.  Entitlement to an initial compensable rating for residuals of right hip bone graft surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1984 to July 2007.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Veteran testified before the undersigned Veterans Law Judge in May 2011.  A transcript of his hearing has been associated with the claims file.  

During the Veteran's hearing, there was a brief discussion of his right hip disability.  The Board notes that the issue on appeal was the evaluation of the residuals of right the bone graft surgery, which was withdrawn by the Veteran.  His representative clarified that the Veteran sought service connection for a right hip joint disability, and that the Veteran would pursue that issue separately before the agency of original jurisdiction (AOJ).  This claim is referred to the AOJ for appropriate action.  The Board further notes that the Veteran's hearing testimony raises a claim of entitlement to service connection for headaches as secondary to his service-connected cervical spine disability.  This issue is also referred to the AOJ for appropriate action.

The issues of entitlement to service connection for a low back disability and an initial rating in excess of 10 percent for cervical spine fracture status post anterior cervical fusion are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

On May 26, 2011, prior to the promulgation of a decision in the appeal, the Board written received notification from the appellant that a withdrawal of the appeal regarding an initial compensable rating for residuals of right hip bone graft surgery.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

WITHDRAWN CLAIM

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized  representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  

In that regard, the Board observes that the issue of entitlement to an initial compensable rating for residuals of right hip bone graft surgery was properly appealed to the Board via the Veteran's November 2009 VA Form 9.  However, in May 2011 the Veteran submitted a written statement noting his desire to withdraw this issue from appellate status.  He confirmed his desire to withdraw this issue during the course of his May 2011 hearing before the undersigned.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal with respect to the evaluation of the residuals of right hip bone graft surgery is dismissed.


REMAND

Low Back

Service treatment records indicate that the Veteran was injured in a parachuting accident in August 1998.  A radiology report from Ridgecrest Regional Hospital indicates that there was injury to the back and neck.  X-rays of the thoracic spine revealed minimal scoliosis and no evidence of fracture.  The vertebral body heights appeared normal.  

Service treatment records also reflect that the Veteran underwent treatment for his low back during service.  In August 2003 he was in a motor vehicle accident and subsequently presented with complaints of full cervical, thoracic, and lumbar spine soreness.  

In December 2006 the Veteran presented with complaints of neck and low back pain.  Straight leg raising was negative and motor examination was 5/5.  A radiology report indicated that the Veteran's lumbosacral spine was normal.  Subsequently in December 2006 the Veteran presented to physical therapy.  The provider noted an assessment of sacrum sprain.  

On VA examination in August 2007, the Veteran reported constant low back pain of 2/10 in severity, with flare-ups to 4/10.  Physical examination was essentially normal.  However, the examiner provided a diagnosis of lumbosacral strain.  He did not include an opinion on the etiology of this diagnosis.

A June 2009 VA treatment record shows a finding of thoracic and low back spasm on examination.  

At his May 2011 hearing, the Veteran testified that he continued to experience low back pain and had since service.

The Board notes that VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the examination was inadequate because the provider failed to provide an appropriate opinion regarding the etiology of the claimed low back disability.

Cervical Spine

As noted, the Veteran was injured in a parachuting accident in 1998.  He subsequently underwent surgery on his cervical spine.  The current disability is characterized as cervical spine fracture status post anterior cervical fusion hardware status post C5 corpectomy, and has been assigned a 10 percent evaluation.  

The Veteran asserts that his cervical spine disability is more disabling than is reflected by the current 10 percent evaluation.  He testified at his May 2011 hearing that the 2007 VA examination did not adequately represent his functional limitation.  In that regard, the Board notes that range of motion testing during the 2007 examination was reported as essentially normal.  The examiner did not indicate the point at which the Veteran experienced pain on motion and did not provide any insight into whether there was evidence of such.  The Veteran has testified that he does in fact experience pain on motion, and that he is functionally limited by such pain.  As the 2007 examination is unclear as to functional limitation due to pain, and the Veteran's testimony suggests worsening of the disability, the Board finds that a current examination is necessary in order to assess the severity of this disability.

The Board concludes that additional development of the record is required.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the etiology of his claimed low back disability and the severity of his service-connected cervical spine disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated testing should be carried out and the results recited in the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner should address the questions posed below.

Low Back
Identify all currently present disabilities referable to the Veteran's thoracolumbar spine.  With respect to any currently present disability, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability is related to any disease or injury in service.



Cervical Spine
The results of range of motion testing of the cervical spine should be reported, and any excursion of motion accompanied by pain should be specifically identified.  

The examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  

To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  As such, the examiner should indicate the point at which pain or any other factor limits motion.

Upon review of the record and physical examination, the examiner should also describe the duration during the previous year of any incapacitating episodes caused by the Veteran's cervical spine disability.

The presence and severity of any associated neurological manifestations related to the Veteran's cervical spine disability should also be described.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

2.  Upon completion of the above, review the examiner's report for specific compliance with the Board's directives.  Any inadequacies should be addressed prior to recertification to the Board.  

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



		
STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


